Citation Nr: 0531593	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for 
malocclusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which granted service connection 
for malocclusion and assigned a 10 percent rating for the 
condition.  The veteran appealed for a higher rating.  In May 
2000, the RO granted an increased rating of 30 percent for 
the condition, effective from the date of service connection.  
The veteran continues to appeal for a higher rating.

In September 1999, the veteran presented testimony at a 
hearing before the RO.  In July 2001 and August 2003, the 
Board remanded the claim to the RO for additional evidentiary 
development.  In November 2002, the Board conducted 
development on the claim.


FINDING OF FACT

The veteran's malocclusion is manifested by 27 millimeters 
(mm) of temporomandibular articulation.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for service-
connected malocclusion have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.150, Diagnostic Codes 9905, 9916 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in August 
2001 and December 2003 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from August 2001 and December 2003 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from August 2001 and December 2003 
contained a specific request that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SSOC dated in June 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for malocclusion

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Since service connection was established, the veteran's 
service-connected malocclusion has been rated as 30 percent 
disabling under 38 C.F.R. § 4.150, Diagnostic Code 9916.  
Under this Diagnostic Code, malunion or nonunion of the 
maxilla is assigned a noncompensable (0 percent) rating for 
slight displacement, a 10 percent rating for moderate 
displacement, and a 30 percent rating for severe 
displacement.  A schedular rating higher than 30 percent is 
not available under Diagnostic Code 9916.  

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation, under 38 
C.F.R. § 4.150, Diagnostic Code 9905.  Under this Diagnostic 
Code, a range of lateral excursion of zero to 4 mm warrants a 
10 percent rating.  An inter-incisal range of 31 to 40 mm 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for an inter-incisal range of 21 to 30 mm.  An 
inter-incisal range of 11 to 20 mm warrants a 30 percent 
rating.  An inter-incisal range of zero to 10 mm warrants a 
40 percent rating.  It is noted that ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.

In October 1994, the veteran was given a VA dental 
examination.  Subjectively, he complained of a burning lip, 
abnormal bite, slight temporomandibular joint (TMJ) pain, and 
night grinding.  On objective examination, there was normal 
appearing lip tissue, occlusion which was very irregular, a 
slight pop of the right TMJ with stethoscope, and facets on 
his teeth due to excessive occlusal wear.  He reported 
difficulty with overcrowding, biting certain foods, 
discomfort of the lower lip with spicy foods, and trouble 
pronouncing words due to overbite.  There was considerable 
overcrowding, especially in the mandibular.  The diagnosis 
was malocclusion.

In a letter dated in March 1999, Dr. Kenneth F. Farha stated 
that the veteran presented to him with complaints of his jaw 
popping or clicking and locking out when he was yawning or 
opening his mouth wide.  His wife indicated that he ground 
his teeth at night.  The veteran reported that his lower lip 
burned in the morning from being rubbed by his upper front 
teeth.  He said it was hard to chew food because his bite 
went to the right side.  He also indicated that he suffered 
from frequent headaches and had used a jaw appliance in the 
past.  On examination, his jaw opening was to 41 mm but there 
was pain at 25 mm.  A click was present in the left joint, 
and both joints exhibited moderate crepitus and were tender 
to palpation.  There was crowding and overlapping of teeth.  
X-rays showed fairly good Condylar form and symmetry on both 
sides.  Dr. Farha's diagnoses were internal derangement, 
reflex muscle hypertonus resulting in abrupt occlusal change 
or sense of jaw displacement and spontaneous open locking of 
the left joint, myofascial pain and dysfunction syndrome with 
trigger point, and lip symptoms from parafunctional jaw 
activity.  

In September 1999, the veteran testified at a hearing at the 
RO.  He said he wore a plastic mouthpiece splint, and had 
difficulty talking.  He reported that his bottom lip often 
came into contact with his front two teeth and this caused 
abrasions which made it difficult to eat certain foods.  He 
further reported that he experienced headaches.  He testified 
that if he opened his mouth very wide his jaw would lock up 
and he would feel excruciating pain.  He indicated that these 
problems were becoming worse.    

In December 2001, the veteran was given another VA dental 
examination.  He reported continued complaints of TMJ 
discomfort.  It was noted that he recently had begun wearing 
a new occlusal splint.  He said he experienced crepitus, 
popping, and subluxation in his left TMJ.  On physical 
examination, he had limited opening ability, and was able to 
open without pain up to 25 or 27 mm.  Thereafter, there was 
increasing pain until he stopped at 31 mm.  He reported pain 
in lateral excursions, and said he had difficulty chewing 
foods and stayed away from foods which were hard or tough to 
masticate.  Tooth angulations and anterior crowding were 
noted.  There was no bone loss of the maxilla or mandible.  
The examiner's diagnosis was TMJ dysfunction primarily 
affecting the left side.  The examiner opined that the 
veteran had some significant limitations and his functional 
abilities were compromised.

In March 2003, the veteran was again given a VA dental 
examination.  He complained of bilateral jaw pain, headaches, 
and recent loss of his night guard.  He said his left side 
was more painful than his right, but both sides bothered him 
and clicked on opening.  He said he occasionally locked while 
his mouth was open.  On physical examination, his maximum 
intercisal opening was 34 mm with a fair amount of pain.  The 
right lateral was 5 mm and the left lateral was 6 mm.  There 
was no significant bone loss.  Functional dentition was 
present on X-ray.  The examiner's diagnosis was moderate 
bilateral TMJ disorder with significant limitations.

In September 2004, the veteran was given another VA dental 
examination.  It was noted that a private dentist had made 
occlusal therapy appliances for the veteran.  He indicated 
that he could not chew for an extended period of time, and 
experienced continuous popping and had to shift his jaw to 
make his teeth go in the right place.  He reported particular 
difficulty in biting apples.  On physical examination, he had 
lower drifting and anterior crowning.  He had a limited 
opening of 27 mm and excursion interference due to malaligned 
teeth.  He said he could open beyond 27 mm only with pain.  
He took medication when needed.  On stethoscope examination, 
popping was reproducible on the left side but no sound was 
produced on the right side.  A panograph showed no 
appreciable molar loss and no pathosis.  The examiner's 
diagnosis was TMJ dysfunction.      

VA outpatient treatment records from 1999 to 2005 show 
periodic complaints associated with TMJ such as bilateral jaw 
pain, and also show periodic dental treatment and the use of 
dental appliances.

Upon consideration of the evidence above, the Board finds 
that a rating higher than 30 percent for malocclusion is not 
warranted.  Since the date of service connection, the veteran 
has been receiving the maximum schedular award possible under 
Diagnostic Code 9916 for malunion or nonunion of the maxilla, 
and the Board notes that the only other potentially 
applicable diagnostic code which would provide for a rating 
higher than 30 percent is Diagnostic Code 9905.  Diagnostic 
Code 9905, governing limited motion of the temporomandibular 
articulation, provides for a 40 percent rating where inter-
incisal range is limited from 0 to 10 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  However, none of the evidence of 
record establishes that the veteran has inter-incisal range 
which is limited to between 0 and 10 mm.  The lowest reported 
inter-incisal range is 25 mm, and thus a rating higher than 
30 percent is not warranted under Diagnostic Code 9905.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

There is no evidence that the veteran has recently been 
hospitalized in connection with his malocclusion.  There is 
also no evidence on file that this disability markedly 
interferes with his employment.  The Board finds that the 
evidence does not suggest that he is significantly restricted 
in his activities by this disorder.  Moreover, any such 
interference in his activities that may in fact be manifested 
is reflected in the 30 percent disability rating that is 
currently assigned.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected malocclusion.

The Board notes that this is an initial rating case.  The 
veteran appealed the initial rating assigned upon the grant 
of service connection.  Thus consideration must be given to 
whether "staged ratings" (i.e., different percentage ratings 
for different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  Upon 
review of the record, the Board finds "staged ratings" to be 
inapplicable here, as the evidence does not show that the 
veteran's service-connected malocclusion has warranted a 
rating higher than 30 percent since the time service 
connection became effective.
The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for malocclusion.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating higher than 30 percent for malocclusion is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


